Exhibit 10.1

 

LOGO [g495393g63n86.gif]

SEPARATION AGREEMENT

January 15, 2018

Charles M. Byrnes

Dear Chuck:

This letter agreement (“Separation Agreement”) is provided to confirm the terms
of your separation from employment with Kennametal Inc. (“Company”). The Company
advises you to consult with an attorney regarding this Separation Agreement,
which includes the Company’s consideration it shall pay you in exchange for a
release of claims, as per Section 4(a) and Section 15 of your Officer’s
Employment Agreement dated November 7, 2015 (“Officer’s Employment Agreement”)
which was effective December 7, 2015.

 

  1. Termination of Officer Status and Employment with the Company.

Your status as Vice President and President, Industrial Business Segment and
employment with the Company will terminate without cause effective January 15,
2018 (“Termination Date”). On the Termination Date, you will cease to perform
any duties or responsibilities of your former position as Vice President and
President, Industrial Business Segment. As such, you are not authorized to make
any commitments on behalf of the Company or otherwise bind or obligate the
Company, nor are you authorized to represent to others (directly or by
implication) that you have any such authority.

Your Officer’s Employment Agreement will terminate on the Termination Date
concurrent with your employment, except for your continued obligations under the
terms of paragraph 9 concerning confidential information and non-disclosure
(which are reincorporated herein as if set forth in full). You acknowledge and
agree that no “Change of Control” as defined under the Officer’s Employment
Agreement has occurred. Your designation as an “executive officer” of the
Company for purposes of the Securities Exchange Act of 1934, as amended, shall
also cease on your Termination Date or such earlier date as determined by the
Kennametal Board of Directors, but the Company’s Insider Trading Policy, as well
as all other applicable Company policies and procedures, will continue to apply
to you in accordance with their terms.



--------------------------------------------------------------------------------

LOGO [g495393g23d33.jpg]

 

Notwithstanding your termination of employment and officer status, the Company
acknowledges and agrees that the obligations set forth under the Indemnification
Agreement dated December 7, 2015 between you and the Company remain in full
force and effect according to the terms of that agreement.

 

  2. Compensation and Benefits.

In accordance with the terms and conditions of your employment with the Company,
the following sets forth the compensation and benefits you are entitled to and
will receive. You are not entitled to any compensation or benefits not otherwise
set forth in this Section 2.

(a)        Base Salary:  You will continue to receive your current base salary,
subject to current deductions, withholdings and current benefit elections,
through your Termination Date, in accordance with the Company’s established
payroll practices.

(b)        Paid Time Off Payout:  After your employment with the Company
terminates, you will be paid for any earned and unused Paid Time Off (“PTO”),
through your Termination Date, subject to normal withholdings. This represents
full payment of all of your PTO as of the termination of your employment. You
will not earn any PTO or pay after your Termination Date, and you will not
receive any further payment for earned and unused PTO. In the event you have
used more PTO than you have earned up to your Termination Date, you authorize
the Company to withhold from the separation benefit payments, which are to be
paid in accordance with Section 3, an amount equal to the unearned PTO taken.

(c)        Active Benefits:  Subject to your current elections, you will
continue to receive active coverage for medical, dental, and vision benefits
through the last day of the month in which your employment terminates. Coverage
for life, AD&D, and disability will end effective on your Termination Date.

(d)         COBRA Benefits:  After your healthcare coverage as an active
employee ends, you and your dependents have the right to continue your group
health care coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), by paying the applicable premium, for a period of time (usually 18
months). You will receive information about this benefit continuation under
separate cover from Business Solver, Kennametal’s third party COBRA
administrator.

(e)        Equity Awards:

(i)        Stock Options:  You will have all rights to vested stock options
previously granted to you, subject to and in accordance with the terms and
conditions of the applicable stock option award agreements between you and the
Company, as well as other relevant plan provisions. Vesting of stock options
will continue through your Termination Date, to the extent provided by the terms
of the applicable agreements. Your right to exercise vested stock options,
following your Termination Date, shall be in accordance with the applicable
stock plan(s) and

 

2



--------------------------------------------------------------------------------

LOGO [g495393g23d33.jpg]

 

any applicable stock option agreements. Stock Options not vested on your
Termination Date will be forfeited.

(ii)        Restricted Stock Units:  You will have all rights to restricted
stock units previously granted to you subject to and in accordance with the
terms and conditions of the applicable restricted stock unit agreements between
you and the Company, as well as other relevant stock plan provisions. Restricted
stock units not vested on your Termination Date will be forfeited.

(iii)        Performance Stock Units:  As your performance stock units will not
be vested on your Termination Date, they will be forfeited.

(f)         Thrift Plus Plan:  As a vested participant in the Thrift Plus Plan
(TPP), you will have all rights subject to the terms and conditions of the TPP
Plan document.

(g)         Executive Retirement Plan:  You are not entitled to Executive
Retirement Plan (“ERP”) benefits as you are not vested under the terms and
conditions of the ERP Plan document.

(h)        Officer Benefits:  Your eligibility for the continuation of the
following officer benefits is as set forth below:

(i)        Annual Incentive Plan Eligibility:  Your are not eligible for the
Annual Incentive Plan for Fiscal Year 2018.

(ii)        Long Term Incentive Program:  You are not eligible to receive any
future grants through the Long Term Incentive Program (“LTIP”), subsequent to
January 5, 2018. Your rights related to prior grants issued to you under the
LTIP are subject to the terms and conditions of the applicable agreements
between you and the Company, as well as other relevant plan provisions.

 

  3. Involuntary Termination Benefits.

Consistent with the terms of your Officers Employment Agreement, the Company
asks that you sign this Separation Agreement to obtain the compensation
described in this Section 3 and to effectuate the release of claims set forth in
Section 4. In exchange for your execution of this release, and upon your signing
this Separation Agreement (without revoking it, as provided herein) and it
becoming effective, the Company will provide you:

(a) Severance:  For the twelve (12) month period beginning on January 5, 2018
and ending on January 4, 2019, severance pay in the form of salary continuation
payments, at the rate of your current base salary ($406,850 per year), in
substantially equal installments (at least monthly) in accordance with the
Company’s established payroll practices, subject to required and authorized
withholdings and deductions.

 

3



--------------------------------------------------------------------------------

LOGO [g495393g23d33.jpg]

 

(b) Additional Severance:  The Company will pay to you a pro-rated amount of
your Fiscal Year 2018 Target Annual Incentive equal to $152,569, which payment
will be made to you six (6) months after your Termination Date, subject to
required and authorized withholdings and deductions. The Company will also pay
to you as a lump sum the fair value of the remaining outstanding unvested LTIP
that was granted to you as a new hire grant on December 15, 2015. This includes
the final traunche of 5,563 shares of new hire RSUs valued at $278,150 and the
final traunche of 23,657 new hire Stock Options with a net exercise value of
$692,914 both of which would have vested on December 15, 2018. These amounts
will be paid as a total lump sum payment of $971,064 six (6) months following
the Termination Date, subject to required and authorized withholdings and
deductions in accordance with IRC 409A.

(c) Medical Benefit Continuation:  The Company will provide a period of Medical
Benefit Continuation to you, consistent with your 2018 Enrollment Election
(subject to change in a manner consistent with any similar changes permitted for
then-current employees of the Company), from the date that your active employee
medical coverage terminates through December 31, 2018, and this continued group
medical coverage will reduce the duration of your eligibility for continued
group medical coverage under COBRA on a co-extensive basis. This continuation of
group medical coverage is intended as a continuation of medical benefits only
and does not include a continuation of dental and vision benefits. Additionally,
all Company contributions into your Health Savings Account (HSA) will cease upon
your Termination Date. The Medical Benefit Continuation referenced above
provides financial support to you with respect to required COBRA medical
coverage premiums. During the Medical Benefit Continuation period provided for
in this Section 3(b), the Company will assume the obligation for the COBRA
medical premium costs through December 31, 2018. Please note that you must take
affirmative action in order to receive this Medical Benefit Continuation.

The following disclosure pertains to Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and how it may affect payments of deferred
compensation under this Separation Agreement. The Code governs the taxation of
deferred compensation, and contains provisions that accelerate income
recognition and impose interest and additional taxes on payments and awards
subject to Code Section 409A that fail to conform or are modified inconsistent
with the requirements of Code Section 409A. You should review the content of
this Agreement, specifically this paragraph 3, with your attorney and/or tax
advisor for Section 409A compliance. You are solely liable for all tax, interest
and penalties that might be imposed under Section 409A. The Company agrees to
discuss modifying the terms of this paragraph 3 at your request, if necessary,
to comply with the requirements of Section 409A and the regulations promulgated
thereunder. Such request must be made within 21 days from the date of this
letter. For purposes of this Agreement, each payment is intended to be excepted
from Section 409A to the maximum extent provided under Section 409A as follows:
each severance payment, including each individual installment payment, shall be
treated as a separate payment. Each payment under this Agreement is intended to
be excepted from Section 409A to the maximum extent provided under Section 409A
as follows: (i) each payment made within the applicable 2 1⁄2 month period
specified in Treas. Reg. § 1.409A-1(b)(4) is intended to be excepted under the
short-term deferral exception as specified in Treas. Reg. § 1.409A-1(b)(4); (ii)
post-termination medical benefits are intended to be excepted under the medical
benefits exceptions as specified

 

4



--------------------------------------------------------------------------------

LOGO [g495393g23d33.jpg]

 

in Treas. Reg. § 1.409A-1(b)(9)(v)(B); and (iii) to the extent payments are made
as a result of an involuntary separation, each payment that is not otherwise
excepted under the short-term deferral exception or medical benefits exception
is intended to be excepted under the involuntary pay exception as specified in
Treas. Reg. § 1.409A-1(b)(9)(iii). You shall have no right to designate the date
of any payment hereunder. With respect to payments subject to Section 409A of
the Code (and not excepted therefrom), if any, it is intended that each payment
is paid on permissible distribution event and at a specified time consistent
with Section 409A of the Code.

 

  4. Your Release of Claims.

By signing this Separation Agreement and accepting the compensation set forth in
Section 3, you, on behalf of yourself, your heirs, executors, administrators,
successors and assigns, waive, release and forever discharge the Company and all
current and former subsidiaries, divisions, related or affiliated companies, and
all of their officers, directors, employees, agents, successors, predecessors
and assigns, including but not limited to all management and supervisory
employees (severally and collectively “Releasees”), jointly and individually,
from all claims, complaints, demands, causes of action, obligations, liabilities
and damages of every nature and description, known or unknown, foreseen or
unforeseen, in law or equity, at common law or under any statute, rule,
regulation, order or law, whether federal, state or local, on any grounds
whatsoever arising before your signing this Separation Agreement, including but
not limited to any claim relating to or arising out of your employment by the
Company or the Company’s involuntary termination of your employment, any claim
under the WARN Act, any claim under the Age Discrimination in Employment Act of
1967, as amended, any claim of discrimination on any basis under any federal,
state or local law, any claim of breach of any express or implied contract, any
claim for promissory estoppel or detrimental reliance, and any claim for
wrongful or constructive discharge. If any administrative agency or court
assumes jurisdiction of any charge, complaint, proceeding or action covered by
Section 4 of this Separation Agreement against any of the Releasees, you agree
not to accept, recover or receive any monetary damages or other relief from or
in connection with such charge, complaint, proceeding or action. You agree that
if a court of competent jurisdiction determines that you are to be awarded
damages under WARN, those damages will be offset by the total compensation paid
to you under Section 3(a) and 3(b) of this Separation Agreement.

The Company advises you to consult with your own attorney before agreeing to the
release of claims set forth in this section. As set forth below in Section 12,
you have twenty-one (21) days from the date of your receipt of this letter to
review this Separation Agreement and the release it contains.

Nothing in this section impairs your right to vested Company benefits to which
you are entitled as of the date you sign this Separation Agreement. Nothing in
this section impairs any right you hold that cannot be waived or released as a
matter of law. By way of example, nothing in this section impairs your right to
file a charge or complaint with any appropriate federal, state, or local agency,
such as the United States Equal Employment Opportunity Commission, or to
participate in or cooperate with any such charge or complaint procedure. After
signing this Separation Agreement, you retain the right to challenge the
validity of the Separation

 

5



--------------------------------------------------------------------------------

LOGO [g495393g23d33.jpg]

 

Agreement. If you have any questions about other rights you may hold that cannot
be waived or released as a matter of law, the Company advises you to consult
with your own attorney on that subject.

 

  5. Your Representations.

By signing this Separation Agreement and accepting the compensation set forth in
Section 3, you represent and affirm that you have neither filed nor caused or
permitted to be filed on your behalf any claim, charge, proceeding or action
against any of the Releasees in any court or administrative agency for your
benefit. Further, you represent and affirm that you are aware of no facts that
would support the filing of any such claim, charge, proceeding or action.
Further, you represent and affirm that, as of the date you signed this
Separation Agreement, you were aware of no facts indicating that the Company, or
any person or entity acting on its behalf, engaged in illegal or unethical
conduct of any sort, and that you have not engaged in any such conduct. If you
are unable to make these representations, you must contact the Company before
signing this Separation Agreement. All of the representations contained in this
Section 5 are material to the Company’s decision to offer the compensation set
forth in Section 3, and the Company is acting in reliance on your
representations when offering and providing these benefits.

 

  6. Non-Admission.

The act of offering this Separation Agreement is not an admission of any
liability whatsoever by the Company or any of the Releasees.

 

  7. Non-Compete, Non-Solicitation, Confidential Information and Non-Disclosure;
Return of Company Property.

(a) Non-Compete, Non-Solicitation, Confidential Information and Non-Disclosure:
 You agree to comply with any obligations you may have, contractual or otherwise
to:

(i) refrain from competing against the Company for a period of two (2) years
from the Termination Date. The competitors shall include, without limitation,
those listed on Appendix A attached hereto and incorporated herein.

(ii) refrain from soliciting any employee of the Company for hire for a period
of two (2) years from the Termination Date;

(iii) refrain from disclosing and otherwise protect any confidential information
about or belonging to the Company including, but not limited to, those
obligations set forth in your Officer’s Employment Agreement, and to honor any
other applicable post-employment restrictions you may have agreed to as a
Company employee, which obligations are not superseded by this Separation
Agreement.

(b) Return of Company Property:  You agree that you have returned, or will
return within one (1) day of your Termination Date, as provided in Section 1
above, all Company

 

6



--------------------------------------------------------------------------------

LOGO [g495393g23d33.jpg]

 

property and information, including but not limited to the following: all keys
and/or access cards to the Company’s facilities/offices, all equipment,
documents, customer lists, written information, forms, plans, documents or other
written or computer material or data, software or firmware, records, or copies
of the same, belonging to the Company or any company affiliated with the
Company, in your possession or control. You agree that you are not entitled to
receive or retain the compensation set forth in Section 3 of this Separation
Agreement until you return all information and property to the Company in
compliance with this Separation Agreement.

 

  8. Confidentiality Regarding Terms of This Separation Agreement.

You agree that the terms and conditions of this Separation Agreement, and the
actions of the parties in accordance therewith, are confidential, and that you
have not disclosed and will not disclose such information to anyone, other than
your attorney, accountant, tax advisor, immediate family or as required by law
or for purposes of enforcing this Separation Agreement. To the extent you
disclose such information to any of the aforementioned persons, you will advise
them that they must not disclose that information and are bound by this
confidentiality provision.

 

  9. Company-Issued Credit Card Obligations.

You agree that you will issue payment to the approved Kennametal credit provider
(for example: JP Morgan Chase) for any outstanding balance on my Company-issued
credit card within thirty (30) days of your Termination Date. If you do not
issue payment to the approved credit provider within that period of time, you
authorize the Company to withhold from the separation benefit payments, which
are to be paid in accordance with Section 3 above, an amount equal to the unpaid
balance that remains due to the approved credit provider. Any business expenses
that are subject to reimbursement by the Company, which are incurred through
your Termination Date, may be processed for reimbursement either prior to your
Termination Date through normal expense reimbursement processes or, after your
termination date, by promptly forwarding a request for reimbursement directly to
your supervisor.

 

  10. Non-Disparagement.

You agree that you will not communicate to third parties disparaging remarks,
untrue statements, or negative opinions about the Company, its subsidiaries and
affiliated companies, or any of their employees, officers or directors. You
agree that you are not entitled to receive or retain the compensation set forth
in Section 3 of this Separation Agreement if you breach this non-disparagement
obligation.

 

  11. Complete Agreement/Ongoing Contractual Obligations.

When executed, this Separation Agreement is the complete understanding
concerning the Company’s involuntary termination of your employment and
supersedes any and all prior agreements or understandings concerning that
subject, except as otherwise provided in this Separation Agreement.

 

7



--------------------------------------------------------------------------------

LOGO [g495393g23d33.jpg]

 

  12. Governing Law.

This Separation Agreement will be governed by Pennsylvania law without regard to
its conflict of laws provision, except to the extent federal law applies. If any
provision of this Separation Agreement, except the Release in Section 4, is
declared illegal or unenforceable by a court of competent jurisdiction and
cannot be modified to be enforceable, such provision shall immediately become
null and void, leaving the remainder of this Separation Agreement in full force
and effect.

 

  13. Acknowledgements.

By executing this Separation Agreement, you acknowledge that:

(a) the Company hereby advises you (in writing) to review this Separation
Agreement, including the release of claims in Section 4, with your own attorney
before you sign the Separation Agreement, and that you are solely responsible
for the fees and costs of such attorney;

(b) you have twenty-one (21) days from the date of your receipt of this letter
to review and accept this Separation Agreement and the release it contains, you
acknowledge that, if you execute this Separation Agreement prior to the
expiration of the twenty-one (21) day period, you do so having fully and
carefully considered the Separation Agreement and you agree that, to the extent
this Separation Agreement was modified by the parties prior to its execution by
you, such modification does not restart or extend this twenty-one (21) day
period;

(c) you have the right to revoke and cancel this Separation Agreement for seven
(7) days after you sign it, it shall not be effective until after passage of
that seven (7) day period without your revoking it and you may revoke it within
seven (7) days after signing it by hand delivering, sending via overnight mail
or mailing a written notice of revocation to Kennametal Inc., 600 Grant Street,
Suite 5100, Pittsburgh, Pennsylvania 15219, Attn: Vice President and Chief Human
Resources Officer;

(d) you have read this Separation Agreement in its entirety and understand all
of its terms, including the release in Section 4;

(e) the compensation described in Section 3 is the only consideration for your
signing this Separation Agreement, and no other provision or inducement has been
offered or made to induce you to sign this Separation Agreement;

(f) you would not be entitled to receive the compensation described in Section 3
if you did not sign this Separation Agreement; and

(g) you voluntarily and knowingly agree to all the terms and conditions in this
Separation Agreement.

 

8



--------------------------------------------------------------------------------

LOGO [g495393g23d33.jpg]

 

Sincerely, /s/ Christopher Rossi

Christopher Rossi

President and Chief Executive Officer

Kennametal Inc.

 

Attachments

I hereby execute this Separation Agreement,

including the release in Section 4, intending

to be legally bound, this 25th day of January, 2018.

 

By   /s/ Charles M. Byrnes   Charles M. Byrnes

 

9